DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boseki (WO 2014/195550). 
In regard to claims 1-4, 6-8, 11, 13-16 and 18, Boseki (WO ‘550) discloses an alloy target having 65 weight percent nickel (67 atomic percent) and 35 weight percent copper (33 atomic percent) that would be used to make an electrode film for biosensors (Means to Solve the Problem, Page 1 and Example 3). Boseki (WO ‘550) also discloses an alloy target having 50 weight percent nickel (45 atomic percent) and 50 weight percent titanium (55 atomic percent) that would be used to make an electrode film for biosensors (Means to Solve the Problem, Page 1 and Example 11). 
With respect to the recitation “for measuring an analyte” in claim 1, the Examiner notes that this recitation would be an intended use of the electrode that would not further limit the structure of the electrode. MPEP 2111.02 II. 
	In regard to claim 5, Boseki (WO ‘550) discloses an alloy target having 50 weight percent nickel and 50 weight percent titanium. 50 weight percent titanium would correspond to 55 atomic percent 
In regard to claim 17, Boseki (WO ‘550) discloses an alloy target having 50 weight percent nickel (45 atomic percent) and 50 weight percent titanium (55 atomic percent) that would be used to make an electrode film for biosensors (Means to Solve the Problem, Page 1 and Example 11). Since the claim does not require that the second alloying element and the first alloying element be different, Boseki (WO ‘550) would read on the claim.
In regard to claim 20, Boseki (WO ‘550) discloses an alloy target having 50 weight percent nickel (45 atomic percent) and 50 weight percent titanium (55 atomic percent) that would be used to make an electrode film for biosensors (Means to Solve the Problem, Page 1 and Example 11). Since the claim does not require that the second alloying element, first alloying element and third alloying element be different, Boseki (WO ‘550) would read on the claim.

	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 6,554,920). 
	In regard to claims 1-5, Jackson et al. (‘920) discloses a metal alloy comprising at least about 30 atomic percent nickel, about 20 to 40 atomic percent ruthenium and about 12 to 24 atomic percent aluminum (claims 1 and 10). 

	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao et al. (Electrodeposition of Ni-transition alloys for the oxygen evolution reaction). 
	In regard to claims 1-2, Miao et al. discloses a nickel-ruthenium or nickel-indium alloy for forming an electrode (Figure 4). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (Electrodeposition of Ni-transition alloys for the oxygen evolution reaction). 
In regard to claims 3-4, 6 and 9-12, Miao et al. discloses a nickel alloy with ~8.2 weight percent ruthenium or a nickel alloy with ~8.2 weight percent iridium for forming an electrode (Figure 4). A nickel ~8.2 weight percent ruthenium alloy would correspond to a nickel alloy with ~4.93 atomic percent ruthenium alloy. Thus, the nickel content would be 95.07 atomic percent, which would overlap in scope with about 95 atomic percent nickel as in claims 3, 6 and 9-12 and would overlap in scope with about 5 atomic percent ruthenium as in claims 4 and 11-12. MPEP 2144.05 I. 
	In regard to claim 5, Miao et al. discloses a nickel alloy with ~8.2 weight percent ruthenium or nickel alloy with ~8.2 weight percent iridium alloy for forming an electrode (Figure 4). A nickel ~8.2 weight percent ruthenium would correspond to a nickel alloy with ~4.93 atomic percent ruthenium. Since the claim does not require that the second alloying element and the first alloying element be different, Miao et al. would read on the claim. 

s 6-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 6,554,920). 
	 In regard to claims 6-7 and 11-13, Jackson et al. (‘920) discloses nickel base alloys having about 20 to 40 atomic percent ruthenium, about 10 to 20 atomic percent chromium, about 12 to 24 atomic percent aluminum, and the balance nickel wherein the nickel would be present in an amount of at leat about 30 atomic percent (claims 1 and 10). As such, the maximum content of nickel would be about 58 atomic percent, which would overlap the range of the instant invention. MPEP 2144.05 I. 
	With respect to the recitation “consisting essentially of” in claims 11-13, Applicant has not demonstrated that the presence of chromium would be detrimental to the basic and novel characteristics of the nickel base alloy of the instant invention. Therefore, chromium would not be excluded by such language. MPEP 2111.03. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art set forth above fails to specify a biosensor that measures an analyte in a biological fluid, consisting essentially about 45 to 95 atomic percent nickel and about 5 to 55 atomic percent ruthenium. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796